As filed with the Securities and Exchange Commission on May 15, 2017 Registration Nos. 333-64495, 333-125863 and 149882 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO Form S-8 Registration Statement No. 333-64495 Form S-8 Registration Statement No. 333-125863 Form S-8 Registration Statement No. 333-149882 REGISTRATION STATEMENTS UNDER THE SECURITIES ACT OF 1933 On Form S-1 Altair Nanotechnologies Inc. (Exact name of registrant as specified in its charter) Delaware 33-1084375 (State or other jurisdiction of incorporation or organization) I.R.S. Employer Identification No. 204 Edison Way Reno, Nevada 89502 (775) 856-2500 (Address of Principal Executive Offices) (Zip Code) 1998 Altair International Inc. Stock Option Plan Altair Nanotechnologies Inc. 2005 Stock Incentive Plan (Amended and Restated) (Full title of the plan) Karen Werner Interim Chief Financial Officer Altair Nanotechnologies Inc. 204 Edison Way Reno, Nevada 89502 (Name and address of agent for service) (775) 856-2500 (Telephone number, including area code, of agent for service) Copies of all communications, including all communications sent to agent for service, to: Mitchell S. Nussbaum, Esq. Loeb & Loeb LLP 345 Park Avenue
